(Por la Corte, a propuesta del
Juez Presidente Accidental Sr. Wolf.)
Por cuanto, en esta apelación interpuesta contra una sentencia condenando al acusado por el delito de acometimiento y agresión simple el apelante ha dejado de incluir en su alegato un señalamiento de errores;
Por cuanto, aun considerando el caso en sus méritos una corte, de acuerdo con el artículo 18 de la Ley de Evidencia (Código de En-juiciamiento Civil, Art. 380) tiene derecho a condenar a un acusado con la sola declaración de un testigo que le merezca entero crédito, siendo el interés que pueda tener dicho testigo en el resultado del caso un elemento a ser considerado por la corte;
Por Cuanto, la corte inferior tuvo ante sí no sólo la declaración del perjudicado, sino también la de otro testigo presencial;
Por cuanto, existió un conflicto en la prueba que fué resuelto en contra del acusado, sin que veamos razón suficiente para intervenir en la apreciación que de la evidencia hizo la corte inferior;
Por tanto, se confirma la sentencia apelada.
El Juez Presidente Sr. Del Toro no intervino.